Citation Nr: 1232067	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right knee disability

3.  Entitlement to an increased rating for degenerative changes to the thoracic spine with mechanical low back pain and difficulty sleeping due to pain, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to August 1993 and from October 1993 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 and April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

The Board notes that in April 2008, the Veteran filed a claim for service connection for sleep apnea.  In September 2008, the RO addressed the claim as entitlement to service connection for insomnia to include as secondary to the service-connected degenerative changes to the thoracic spine with mechanical low back pain and as to whether new and material evidence had been received for a claim for service connection for a sleeping disorder.  However, at his April 2010 hearing before a decision review officer, it was clarified that the Veteran was claiming service connection for sleep apnea and for a sleep impairment, manifested by insomnia, secondary to his service-connected back disability.  Thereafter, in the September 2010 rating decision and supplemental statement of the case, the RO granted service connection for a sleep impairment secondary to the service-connected back disability and continued the denial of service connection for sleep apnea, tailoring the original denial of a "sleep impairment" to that of the remaining disorder, that of sleep apnea.

The issues of entitlement to service connection for a right knee disability and for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's service-connected degenerative changes to the thoracic spine with mechanical low back pain and difficulty sleeping due to pain has been manifested by forward flexion of the thoracolumbar spine limited to 80 degrees or greater, with pain beginning at 50 degrees but no additional loss of motion on repetitive testing.  It has not been productive of any incapacitating episodes within the past 12 months or ankylosis or diagnosed neurological impairment.

2.  Throughout the pendency of the appeal, the Veteran's headaches are frequent and prostrating, but are not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not more, for degenerative changes to the thoracic spine with mechanical low back pain and difficulty sleeping due to pain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2008 letter, sent prior to the initial September 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Board has reviewed the Veteran's Virtual VA claims file.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded VA examinations in July 2008 and August 2010 in order to adjudicate his claims.  In this regard, the Board finds that the proffered opinions regarding the severity of his back disability and migraine headaches were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Migraine Headaches

The Veteran's migraine headaches have been rated as 30 percent disabling under Diagnostic Code 8100.  Under Diagnostic Code 8100, which pertains to migraine headaches, headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

VA treatment records reflect that in January 2007, the Veteran began treatment with the VA, at which time he reported symptoms that resulted in a diagnosis of a common migraine.  A CT scan was found to be normal.  He was prescribed Zomig.

An April 2008 private treatment record reflects that the Veteran had occasional migraines.  

On July 2008 VA examination, the Veteran reported that his headaches were occurring more frequently, lasted longer, and were greater in intensity than in 1997, his last examination.  He had no specific medical intervention for his headaches.  He took Zomig for control of the headaches, though that medication caused fatigue.  He reported having headaches on a weekly basis and that most attacks were prostrating, lasting for hours.  Physical examination, including review of a CTscan, resulted in the diagnosis of migraine headaches.  The examiner noted that the only time the Veteran's activities were limited was during a headache.  He described his headaches as incapacitating, causing him to lie in a dark and quiet room.  He would then let the Zomig put him to sleep for a period of time for relief.  

On August 2010 VA examination, the Veteran reported that in the past his headaches had occurred once every two weeks but that now they occurred several times per week.  His headaches were severe and lasted one to three days.  He would take Excedrin migraine and Zomig.  He reported hypersensitivity to light due to his headaches.  Neurological testing was essentially normal.  There were no complaints or findings of economic inadaptability.  

In this case, the Veteran has described frequent and prostrating headaches; however, there is no showing in the record that they result in severe economic inadaptability.  Rather, the Veteran reported on 2010 VA examination that he worked full-time as a cell phone salesman and has not stated that his headaches prevent such employment or result in any significant time taken off from work.  The VA examiners have not found severe economic inadaptability and the VA and private treatment records do not indicate such to be the case.  Rather, the Veteran appears to be able to treat his frequent migraine headaches without consequence to his full-time employment.  Thus, the Board cannot find that the criteria for a higher 50 percent rating for migraine headaches is warranted at anytime during the pendency of the appeal.  The Board also find that 

Degenerative Changes to the Thoracic spine with Mechanical Low Back Pain and Difficulty Sleeping due to Pain

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2011).  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran's degenerative changes to the thoracic spine with mechanical low back pain and difficulty sleeping due to pain has been rated 10 percent disabling under DC 5242.  Diagnostic Code 5242 pertains to degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.  

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), lumbosacral strain (DC5237), spinal stenosis (DC 5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (5240), spinal fusion (5241), or intervertebral disc syndrome (DC 5243).  Significantly, VA examinations and the VA and private treatment records do not evidence that the Veteran suffers from those conditions.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case. 

The Board finds that Diagnostic Codes 5003 and 5010, however, do not provide a basis for an increased rating in this case.  The lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45.  Accordingly, the evidence does not support a higher rating under either DC 5003 or DC 5010.  38 C.F.R. § 4.71a , DC 5003, 5010 (2011). 

The Board will first look to the General Rating Formula for Diseases and Injuries of the Spine, which assigns a 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

Turning to the evidence of record, an April 2008 private treatment record reflects that the Veteran had occasional back and joint pain.

On August 2008 VA examination, he reported increased intensity of back pain.  He reported that his back disability had become more limiting to his activity.  He had not had any back intervention since his last examination in 1997 but was requesting chiropractic intervention.  He treated his back pain with Tylenol and Doans back pills.  He denied any associated numbness or neurological manifestations.  He reported stiffness and pain in the lumbar spine with certain movements or lifting.  He also had pain in the thoracic spine with some movements and always with coughing. The pain would be sharp and moderate in degree.  He felt pain daily in his lumbar spine and it would last for hours.  He felt his thoracic pain mostly in the shoulder and it would last for minutes.  He reported that he could walk one to three miles.  He had a recent cervical strain.  Physical examination revealed pain with motion, but no weakness, tenderness, guarding, spasm, or atrophy.  There was no abnormal gait or spinal contour.  Inspection of the spine was normal in appearance.  Muscle tone and reflexes were normal in the lower extremities.  Vibration testing was decreased in both lower extremities, 1/2 bilaterally.  There was decreased vibratory sensation in all toes.  Detailed reflex examination showed 1+ reflexes on knee jerk, bilaterally.  Range of motion of the lumbar spine showed flexion to 80 degrees, with pain beginning at 50 degrees, extension to 15 degrees, with pain, lateral flexion to 25 degrees with pain at 20 degrees on the right, lateral flexion to 30 degrees, with pain at 25 degrees, on the left, and left and right lateral rotation to 30 degrees, with pain.  At all ranges of motion, there was no additional loss of motion on repetitive testing.  The diagnosis was chronic low back strain and thoracic scoliosis with minimal degenerative spondylosis.  The Veteran's back disability was assessed to have a moderate affect on his ability to complete chores, exercise, and play sports, with a mild effect on other activities of daily living.  The examiner noted that the Veteran had no neurological deficits related to his service-connected back disability, nor had he had any incapacitating episodes.  He was reporting more pain in his thoracic spine region.

On August 2010 VA examination, the Veteran reported back pain that occurred on a weekly basis and was severe, with flare-ups that lasted three to seven days.  Flare-ups were caused by lifting, sitting, bending, twisting, and occasionally with walking.  Flare-ups were relieved with foot elevation, rest, and medication.  He stated that when having a flare-up, he could not do anything.  He reported numbness associated with the back pain but denied paresthesias or weakness in the legs or feet.  He stated that the numbness went down the entire right leg, intermittently.  He reported symptoms of fatigue, decreased motion, stiffness, weakness, pain, and spasm.  The pain was severe upon rising in the morning and then became severe in the afternoon.  The pain was skull-sharp and throbbing and was in the center of the back.  The pain was sharp to dull.  In the lower back, it was sharp.  He also had pain that moved down his neck and radiated into both shoulders.  Lifting, bending, twisting, sitting, and moving the wrong way would result in discomfort.  He was able to walk more than a quarter of a mile but less than one mile.  He had decreased ability to touch his toes and intermittent muscle spasm.  He reported trouble sleeping every night due to back pain.  When resting on his back, he had sharp pain in the middle that made it hard to breathe.  Physical examination revealed a normal spine with no abnormal contour.  There was no indication of objective abnormalities, to include spasm, guarding, or tenderness.  Range of motion testing revealed forward flexion to 85 degrees, extension to 25 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on active motion.  There was no additional limitation after three repetitions of range of motion.  Detailed reflex and motor examination was normal in the lower extremities.  Sensory examination in the lower extremities was also normal.  The examiner diagnosed the Veteran with scoliosis, not related to military service, and degenerative thoracic and lumbar spine associated with difficult intermittent sleeping due to pain at least as likely as not related to military service.  The Veteran's low back disability would cause increased tardiness and absenteeism at work and would affect the ability to lift and carry, with weakness, fatigue, and pain.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Resolving all doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted.  The Veteran's range of motion of the spine is quite good.  However, it has been reported that pain begins at 50 degrees.  It has also been noted that the back pain interferes with his sleep.  The criteria for a 20 percent rating are nearly approximated.  

Incapacitating episodes have not been found or claimed.  With regard to the orthopedic manifestations, the ranges of motion found on VA examinations and in the VA and private treatment records warrant at most a rating of 20 percent under the general rating formula.  

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

The Board notes that the Veteran has reported numbness down his right leg related to his service-connected back disability.  However, even after physical examination and neurological testing, the July 2008 and August 2010 VA examiners found no indication for a diagnosis of radiculopathy of the right lower extremity, nor any other associated neurological diagnosis.  In fact, on 2010 VA examination, sensory, reflex, and motor examination of the right leg was considered to be intact.  Thus, a separate rating for a compensable neurological manifestation related to the thoracolumbar spine disability is not warranted in this instance.

The Veteran contends that his thoracolumbar spine disability flares up after any sort of activity, with bending or twisting.  However, even if the Veteran does experience flare-ups of his thoracolumbar spine disability, a clear preponderance of the evidence is against a finding that it would equate to ankylosis or limitation of flexion to 30 degrees or less.  Significantly, on VA examinations conducted in 2008, and in 2010, the examiners' found no evidence of further restricted range of motion due to pain, nor was there indication of further functional loss due to pain.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the low back being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating higher than 20 percent is not warranted for the Veteran's thoracolumbar spine disability.

Lastly, the Board notes that the Veteran has been granted service connection for a sleep impairment due to his low back pain and that that impairment is now included as part of his 20 percent rating.  The Board finds that a separate rating for the sleep impairment is not warranted because that symptom, on its own, is not accounted for in the rating schedule such that a separate rating would be warranted in this case.

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the evidence of record reflects that the Veteran is currently employed full-time.  Therefore, the Board finds that the Veteran's spine disability and migraine headaches do not render him unemployable. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected spine disability and migraine headaches with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's spine disability and migraine headaches may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether higher ratings for the Veteran's service-connected spine disability and migraine headaches might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that ratings higher than 20 percent for the spine disability and 30 percent for his migraine headaches is not warranted at anytime during the pendency of the appeal. Because the preponderance of the evidence is against the claims, the claims must be denied.


ORDER

A rating of 20 percent for degenerative changes to the thoracic spine with mechanical low back pain and difficulty sleeping due to pain is allowed, subject to the regulations governing the award of monetary benefits .

A rating in excess of 30 percent for migraine headaches is denied.


REMAND

The Veteran contends that he injured his right knee sometime in 1993 when he was stationed in Korea while completing an 8-mile run.  At the time, he stepped in a hole and felt a pop in the knee.  Afterwards, his knee was swollen and he believes he was diagnosed with a bursa sac injury.  He was given Motrin or Flexoril, but he did not seek medical attention as such was not the norm.

Service treatment records are negative for any indication of a right knee injury.

Post-service VA treatment records reflect that in January 2008, the Veteran reported having pain in the right knee joint for three weeks.  He denied any trauma or fall.  He was diagnosed with patellar tendinitis and was advised to use an ACE bandage on the knee.

In this case, an opinion as to the etiology of the Veteran's right knee disability has not yet been obtained.  Because the Veteran is competent to provide testimony that he experienced a knee injury while in service, and there is indication of a current right knee disability, an opinion as to the etiology of the right knee disability should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
The Veteran contends this sleep apnea, formally diagnosed in 2004, is related to his service or to his service-connected back disability.  He contends that his service-connected back disability is so painful that he cannot sleep or breathe.

Service treatment records reflect that on August 1995 separation examination, the Veteran reported having trouble sleeping secondary to pain from his back disability incurred in a motor vehicle accident.  

On August 1997 general VA examination, the Veteran reported that beginning in 1993, his sleep pattern changed so that he could rarely get six consecutive hours of sleep per night.  On August 1997 psychiatric VA examination, the Veteran reported sleep disturbance in which he only slept a few hours per night.  He would have disturbing dreams of what he saw in Korea.  The diagnosis was sleep disturbance with consideration of sleep apnea.

A March 2006 private sleep study reflects the Veteran's complaints of excessive daytime sleepiness.  There had been observed apneas and snoring.  He reported getting about 10-12 hours of sleep a night, including naps during the day.  He was diagnosed with obstructive sleep apnea, moderate, supine-related.

On August 2010 VA examination, after physically examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with obstructive sleep apnea syndrome, moderate, not related to military service.  The examiner explained that sleep apnea was not caused by back conditions per medical literature.  The examiner did not find evidence of sleep apnea in service or indication of sleep apnea continuing since service in her thorough summarization of the medical of evidence of record.  However, the examiner did not provide an opinion as to whether the Veteran's back disability has aggravated his sleep apnea, and thus the opinion is deficient in that respect.  Accordingly, a new opinion is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his right knee disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability had its onset in service or is otherwise related to active service.  

The examiner should provide the rationale for all opinions provided.  For purposes of the examination, the Board finds the Veteran's claim of an in-service knee injury when he stepped in a hole while running in Korea is credible.  However, any claim of continuity of knee symptoms since service lacks credibility.  The Veteran specifically denied knee problems on his separation examination (when claiming numerous other problems) and when seen for knee problems in 2008, he reported knee problems of recent onset.  

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his sleep apnea.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea is aggravated (beyond the normal progression of the disease) by the Veteran's service-connected degenerative changes to the thoracic spine with mechanical low back pain.  The examiner should provide the rationale for all opinions provided.  

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


